NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAY 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


QIAOXIA LI,                                       No. 13-70474

             Petitioner,                          Agency No. A099-062-643

   v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:       McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

        Qiaoxia Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from the

immigration judge’s decision denying her application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to remand, Romero-Ruiz v.

Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008), and we review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Li’s motion to remand.

See 8 C.F.R. § 1003.2(c)(1) (evidence offered must not have been “available and

could not have been discovered or presented at the former hearing”); see also

Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its discretion if its decision is

arbitrary, irrational, or contrary to law.”) (internal quotation and citation omitted).

      Substantial evidence supports the BIA’s determination that Li failed to

establish past harm rising to the level of persecution, see Gormley v. Ashcroft, 364

F.3d 1172, 1176 (9th Cir. 2004) (“Persecution is “an extreme concept that does not

include every sort of treatment [that] our society regards as offensive”) (internal

quotation and citation omitted), and the BIA’s determination that Li failed to

establish an objectively reasonable fear of future persecution on account of a

protected ground, see Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000)

(applicant bears the burden of establishing “by credible, direct, and specific

                                           2                                     13-70474
evidence . . . facts that would support a reasonable fear of persecution.”).

      Because Li failed to establish eligibility for asylum, she necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      We lack jurisdiction to consider Li’s contentions regarding the agency’s

credibility analysis because she did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to review

issues not raised to the agency).

      Finally, the 90-day stay of proceedings granted on February 23, 2015, has

expired. Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   13-70474